Citation Nr: 9925538	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  97-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
service from February 1969 to June 1972.  He served in 
Vietnam from May 1970 to April 1971, and his medals and 
badges included the Bronze Star Medal, the Purple Heart 
Medal, and the Silver Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Medical and Regional Office Center (RO) 
in Honolulu, Hawaii.


REMAND

According to the death certificate, the veteran died in May 
1995 at the age of 46 years, due to acute pulmonary 
hemorrhage and edema of days' duration which were due to or 
as a consequence of generalized carcinomatosis of months' 
duration.  The primary site was the gallbladder.  Acute 
duodenal hemorrhage was listed as a condition contributing to 
death, but not related to the cause.  An autopsy resulted in 
diagnoses of:  Sarcomatoid carcinoma arising in the 
gallbladder with extension, consecutively, to pancreas, 
liver, and abdominal lymph nodes; invasion of duodenal mucosa 
with ulceration and terminal hemorrhage; advanced inanition, 
with atrophy of the myocardium, acute multifocal lobular 
pneumonia, chronic hepatitis, early acute tubular necrosis of 
the kidneys, and gliosis of the brain.






A review of the record shows that just prior to his death the 
veteran filed a claim for service connection for pancreatic 
cancer secondary to exposure to Agent Orange.  A rating 
decision dated in March 1995 denied service connection for 
the pancreatic cancer.  He was mailed a letter informing him 
of the decision late that month.  His notice of disagreement 
was dated in April 1995 and was received on May 9, 1995, 
several days before his death.  The appellant's VA Form 21-
534 was received in August 1995.  That form is by its title 
an application for dependency and indemnity compensation, 
including accrued benefits and death compensation where 
applicable.  

In September 1995, the RO issued a rating decision denying 
the claim for service connection for the cause of the 
veteran's death.  The notification letter to her dated in 
October 1995 made no reference to the claim the veteran had 
filed prior to his death.  The RO must adjudicate the 
appellant's claim for service connection for pancreatic 
cancer secondary to Agent Orange exposure, for accrued 
benefits purposes.  The appellant's claim of entitlement to 
accrued benefits is inextricably intertwined with the issue 
of entitlement to service connection for the cause of death 
and must be adjudicated in connection therewith.  A claim, 
which is inextricably intertwined with a pending claim, must 
be adjudicated prior to a final order with respect to the 
pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Upon review of the record, the Board observes that there are 
medical opinions of record pertaining to the veteran's death.  
In a statement dated in September 1995, Rex D. Couch, M.D., 
the Director of Laboratories at the Wilcox Memorial Hospital 
stated that he believed it was "extremely likely" that the 
veteran's death was caused by a malignant neoplasm 
"expressing" his exposure to Agent Orange.  This physician 
noted that carcinoma and sarcoma were the two major 
categories of cancer.  He added there were instances of 
crossover of these two categories, tumors that had the 
characteristics of both entities.  He referred to a list 
provided to him by the appellant's national service officer 
which listed several diseases, those being epithelioid 
gliomyosarcoma, synovial sarcoma, glandular and epithelioid 
malignant schwannoma, and epithelioid sarcoma.  He stated 
that these malignant tumors (sarcomas) had histologic 
features that were also typical of carcinomas.  He said that 
the veteran's tumor, sarcomatoid carcinoma of the 
gallbladder, also had histologic features of both sarcoma and 
carcinoma.  He indicated hat the histologic features of 
malignancies were the overt manifestations of (covert) 
underlying causative agents and he therefore opined that, in 
his opinion, it was "extremely likely" that the veteran's 
death was caused by a malignant neoplasm expressing his 
exposure to Agent Orange.

A VA physician reviewed the autopsy report from the Wilcox 
Memorial Hospital and the hospital report from the VA Medical 
Center in San Antonio for the period from January 4 to 
January 20, 1995.  She stated that she concurred with the 
rating decision in September 1995 that there "is no basis in 
the available evidence of record to establish service 
connection for the cause of death from sarcomatoid carcinoma 
arising in the gallbladder."  The VA physician did not 
provide reasons for her opinion or address the medical 
opinion of Dr. Couch.  

In view of the foregoing, the Board finds that further 
development is in order and the case is REMANDED for the 
following:

1.  The appellant should submit any 
additional evidence or argument in 
support of her claim.  The RO should 
assist the appellant in obtaining any 
additional evidence. 





2.  The RO should contact Dr. Couch and 
the VA physician whose communication in 
December 1995 is of record and request 
that they each provide a more detailed 
statement as to the bases of their 
medical opinions regarding the veteran's 
cancer and his death.  They should be 
requested to include a complete 
rationale, citing authority and 
investigation, for any conclusions 
reached.  If either physician is not 
available, or if deemed advisable, the 
claims folder should be forwarded to a 
specialist in oncology who should be 
asked to express an opinion as to the 
etiology of the veteran's cancer.  This 
physician should certify review of the 
evidence in the claims folder.  The 
physician should also comment on any 
other medical opinions rendered as 
outlined in the body of this remand.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing actions have been completed and 
conducted in full.  If any development is 
incomplete, including if the requested 
medical review does not include all 
opinions requested, appropriate 
corrective action is to be implemented.  
The RO should then adjudicate the issue 
of service connection for pancreatic 
cancer secondary to Agent Orange 
exposure, for accrued benefits purposes.  
The RO should then adjudicate the issues 
of service connection for the cause of 
the veteran's death and entitlement to 
Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, 
United States Code.  





Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until she is informed.  The purpose of this REMAND is 
to afford due process and obtain additional medical evidence.  
The Board intimates no opinion, either factual or legal, as 
to any final outcome.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




